DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Species of Figure 4, claims 17-24 in the reply filed on 12 January 2021 is acknowledged.
Claims 25-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 January 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (DE 19916798 A1) (hereinafter Mueller) in view of Speer et al. (US 8,852,513 B1) (hereinafter Speer) and Mitsuno et al. (US 2013/0205870 A1) (hereinafter Mitsuno).
Regarding claims 17 and 19-20, Mueller teaches a sensor system for measuring the concentration of at least one gas from a gas sample (see Abstract), comprising: a measuring area semiconductor body [7a], which is implemented as a micromechanical component (Para [0026, 0032], see Fig. 1), a gas sensor [1, 2, 4, 6, 7b, 9] which is implemented as a micromechanical component and comprises an electrode assembly [2], a sensitive layer [1] and a sensor membrane that spans a recess in the gas sensor [membrane across recess] (Para [0022-0026], see Fig. 1), wherein the measuring area semiconductor body and the gas sensor are connected to each other, wherein the gas sensor is integrated onto a semiconductor body and comprises a sensor frame having a recess located between (see Fig. 1), and a measuring area [8] being filled by the gas sample and arranged between the measuring area semiconductor body and the gas 
Mueller fails to teach a further sensor with a further electrode assembly and a further sensitive layer, wherein the further sensor is a further gas sensor or a humidity sensor such that the gas in the measuring area is also in contact with the further sensor. Speer teaches a sensor system for measuring the concentration of at least one gas from a gas sample comprising a two sensor configuration, wherein both sensors are gas sensors such that gas in the measuring area is in contact with each sensor [multiple gas sensor structures 122, 124 in contact with measuring area 190] (Col 4, lines 10-67, see Figs. 1, 4). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Mueller with Speer such that the sensor system further comprises a further sensor also having an electrode assembly and sensitive layer in contact with the gas in the measuring area and integrated onto the same semiconductor body sensor frame as the gas sensor, in order to allow for simultaneous detection of multiple gases and increased sensor reliability.
Mueller in view of Speer fails to teach wherein a heating is switched off or a heating power is reduced to a value different from 0 after the initial heating up. Mitsuno teaches a gas sensor control apparatus wherein a heating section for heating the sensor element is controlled such that after an initial heating, the heating is then switched off (Para [0161-0163], see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Mueller 
Regarding claim 18, Mueller in view of Speer and Mitsuno, as applied to claim 17 above teaches the claimed invention, in addition to wherein the measuring area semiconductor body has a diffusion opening [porous element 3] (Mueller Para [0022], see Fig. 1).
Regarding claims 21-22, Mueller in view of Speer and Mitsuno, as applied to claim 17 above teaches the claimed invention, except for wherein the further sensor comprises a further sensor membrane and a further recess. Speer additionally teaches wherein the sensor structures can be any suitable structures that are configured to sense a target gas concentration (Col 5, lines 20-27). Mueller teaches a sensor structure having a sensor membrane and recess (see Mueller Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Mueller in view of Speer and Mitsuno such that the further sensor comprises a further sensor membrane and a further recess in order to provide a known sensor structure suitable for sensing a target gas concentration.
Regarding claim 23, Mueller in view of Speer and Mitsuno, as applied to claim 17 above teaches the claimed invention, in addition to wherein the gas sensor is implemented as a metal oxide sensor (Mueller Para [0028-0030]).
Regarding claim 24, Mueller in view of Speer and Mitsuno, as applied to claim 17 above teaches the claimed invention, in addition to wherein the measuring area .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 21 of U.S. Patent No. 10,338,021 B2 (hereinafter the ‘021 patent) in view of Speer.
Regarding claim 17, claims 12 and 21 of the ‘021 patent teaches the claimed invention, except for a further sensor with a further electrode assembly and a further sensitive layer, wherein the further sensor is a further gas sensor or a humidity sensor such that the gas in the measuring area is also in contact with the further sensor. Speer teaches a sensor system for measuring the concentration of at least one gas from a gas sample comprising a two sensor configuration, wherein both sensors are gas sensors such that gas in the measuring area is in contact with each sensor [multiple gas sensor structures 122, 124 in contact with measuring area 190] (Col 4, lines 10-67, see Figs. 1, 4). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify the ‘021 patent with Speer such that the sensor 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861